Electronically Filed
                                                       Supreme Court
                                                       SCAD-13-0000134
                                                       01-OCT-2014
                                                       10:18 AM




                          SCAD-13-0000134


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                   BURTON D. GOULD, Respondent.


-----------------------------------------------------------------
             In Re Application for Reinstatement of 


                    BURTON D. GOULD, Applicant.



                        ORIGINAL PROCEEDING


                                ORDER

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the September 18, 2014 affidavit


 and supporting documents submitted by Respondent Burton Gould,


 this court finds and concludes that Respondent Gould has


 fulfilled the conditions of the July 18, 2013 order of this


 court, reinstating him to the practice of law.    Therefore, 

          IT IS HEREBY ORDERED that Respondent Gould’s petition


for reinstatement is completed.    The clerk of the court shall


close SCAD-13-134 in the JIMS system.


          DATED:   Honolulu, Hawai'i, October 1, 2014.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna 

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson





                                  2